PER CURIAM.
The determination and order of commitment in this mental illness proceeding must be reversed and remanded because the probate court took judicial notice of a court file in a previous commitment hearing involving English. This is error. State v. O’Neill, 274 Or 59, 545 P2d 97 (1976).
It has been suggested that on a de novo review this court can ignore the file. The trouble is that it is impossible to segregate how much of the information in that file was utilized by the examining physicians in forming their opinions and by the court in reaching its decision.
Reversed and remanded.